State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 18, 2014                   105921
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                     Respondent,
      v                                     MEMORANDUM AND ORDER

BRIAN AMELL,
                     Appellant.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Stein, Garry, Egan Jr. and Lynch, JJ.

                             __________


      Michael C. Ross, Bloomingburg, for appellant, and appellant
pro se.

      D. Holley, Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Ulster County
(McGinty, J.), rendered April 23, 2013, convicting defendant upon
his plea of guilty of the crime of criminal possession of a
weapon in the second degree.

      In satisfaction of a two-count indictment, defendant
pleaded guilty to criminal possession of a weapon in the second
degree and waived his right to appeal. Defendant thereafter was
sentenced as a second felony offender to the agreed-upon prison
term of seven years followed by five years of postrelease
supervision. Defendant now appeals.
                              -2-                  105921

      Appellate counsel seeks to be relieved of his assignment of
representing defendant upon the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record, counsel's brief and defendant's pro se
submission, we agree. Accordingly, the judgment is affirmed and
counsel's request for leave to withdraw is granted (see People v
Jennings, 117 AD3d 1281 [2014]; People v Cruwys, 113 AD2d 979
[1985], lv denied 67 NY2d 650 [1986]).

      We note, however, that although defendant was properly
sentenced as a second violent felony offender, the uniform
sentence and commitment form incorrectly contains a notation
indicating that he was sentenced as a second felony offender.
"While this error does not require that an otherwise legal
sentence be vacated, the uniform sentence and commitment form
must be amended accordingly" (People v Washington, 117 AD3d 1279,
1280 [2014] [citations omitted]).

      Peters, P.J., Stein, Garry, Egan Jr. and Lynch, JJ.,
concur.



      ORDERED that the judgment is affirmed, application to be
relieved of assignment granted, and matter remitted for entry of
an amended uniform sentence and commitment form.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court